Hughes, J.,
held that there must -be proof that the stamps used bad been received by the postmaster officially from the government. The phrase “of them,” employed in the statute, confmedits operations to stamps “intrusted” to the postmaster; and unless the indictment charged, and the evidence proved, that the stamps used by the postmaster for the purchase of merchandise had been received by him from the government, there could be no conviction. The law ought to have forbidden postmasters from using any stamps whatever, from whatever source procured, in payment of debts and the purchase of merchandise.
Yordict of not guilty.